 

Exhibit 10.2

 

BIO-PATH HOLDINGS, INC.
2017 STOCK INCENTIVE PLAN

 

INCENTIVE STOCK OPTION AWARD AGREEMENT

 

This Incentive Stock Option Award Agreement (the “Agreement”) is made and
entered into as of the award date set forth below (the “Award Date”) by and
between Bio-Path Holdings, Inc., a Delaware corporation (the “Company”), and the
participant named below (the “Participant”). Capitalized terms not defined
herein shall have the meaning ascribed to them in the Company’s 2017 Stock
Incentive Plan (the “Plan”).

 

Participant: ___________________________________

 

Total Award Shares: ______ Shares

 

Exercise Price Per Share: $__________/Share

 

Award Date: _________ ___, 20__

 

Expiration Date: _________ ___, 20__

 

Section 1.               Grant of Award. The Company hereby grants to
Participant Incentive Stock Options (this “Award”) to purchase the total number
of Shares of the Company set forth above as Total Award Shares (the “Shares”) at
the Exercise Price Per Share set forth above (the “Exercise Price”), subject to
all of the terms and conditions of this Agreement and the Plan. These stock
options (the “Stock Options”) are intended to qualify as “incentive stock
options” under Code Section 422.

 

Section 2.               Vesting Schedule. The Award shall initially be unvested
and unexercisable. The Award shall become exercisable upon vesting in accordance
with the following schedule, provided the Participant is in Continuous Service
with the Company (or an Affiliate) on the applicable Vesting Date:

 

Percentage Vesting Date            

 

Notwithstanding the foregoing, the Plan Administrator may, in its sole
discretion, provide that the vesting of any or all Stock Options granted
pursuant to this Agreement will accelerate immediately prior to the consummation
of a Change in Control, provided the Participant remains in Continuous Service
as of such date. If the Plan Administrator exercises such discretion with
respect to the Stock Options, the Stock Options will become exercisable to the
extent provided by the Plan Administrator prior to the consummation of the
Change in Control at such time and on such conditions as the Plan Administrator
determines, and any vested Stock Options not

 

 1

 

exercised prior to the consummation of such event shall terminate at such time
as determined by the Plan Administrator.

 

Section 3.               Exercise of Stock Options. Each Stock Option shall be
exercisable during the Award Term to the extent provided under this Section 3.

 

3.1              Exercise Period.

 

(i)                 Voluntary Termination of Service. In the event Participant
is terminated for any reason (other than upon Participant’s death, Disability,
Retirement by a Director, or for Cause, or upon occurrence of a Breach Event),
Participant may thereafter exercise the vested portion of this Award (to the
extent that Participant was entitled to exercise this Award as of the
Termination Date) but only within such period of time ending on the earlier of
(A) the date that is three (3) months following Participant’s Termination Date
and (B) the Expiration Date. If, after termination, Participant does not
exercise this Award within the time specified herein, this Award shall terminate
and will no longer be exercisable. Notwithstanding the foregoing, in the event a
Participant has a change in capacity from an Employee of the Company to either a
non-Employee Director or Consultant and the Participant fails to exercise this
Award within the three (3)-month period following such Termination Date, the
Incentive Stock Options granted hereunder shall become Non-Qualified Stock
Options upon expiration of such three (3)-month period.

 

(ii)              Death of Participant. In the event Participant is terminated
by reason of Participant’s death, Participant’s estate, heirs or designated
beneficiary, as applicable, may thereafter exercise this Award (to the extent
that Participant was entitled to exercise this Award as of the Termination Date)
but only within such period of time ending on the earlier of (A) twelve (12)
months following the Participant’s death and (B) the Expiration Date. If, after
Participant’s death, Participant’s estate, heirs or designated beneficiary has
not exercised this Award within the time specified herein, this Award shall
terminate and will no longer be exercisable.

 

(iii)            Disability of Participant. In the event Participant is
terminated by reason of Participant’s Disability, Participant (or his legal
representative) may thereafter exercise this Award (to the extent that
Participant was entitled to exercise this Award as of the Termination Date) but
only within such period of time ending on the earlier of (A) twelve (12) months
following the Participant’s Termination Date and (B) the Expiration Date. If,
after termination, Participant, or his legal representative, has not exercised
this Award within the time specified herein, this Award shall terminate and will
no longer be exercisable.

 

(iv)             Termination for Cause or Occurrence of a Breach Event.
Notwithstanding any provision herein to the contrary, in the event Participant
is terminated for Cause or upon the occurrence of a Breach Event, this Stock

 

 2

 

Option, whether or not vested, shall immediately terminate and will no longer be
exercisable.

 

(v)               Retirement of Director. In the event of the Retirement of a
Participant who is a Director, such Participant shall be entitled to exercise
this Award (to the extent that Participant was entitled to exercise this Award
as of the date of Retirement) until the Expiration Date.

 

(vi)             Expiration of Stock Option. This Award will expire on the
Expiration Date set forth above, or earlier as provided in this Agreement or the
Plan.

 

3.2              Manner of Exercise.

 

(i)                 Stock Option Exercise Agreement. To exercise this Award,
Participant (or his legal representative, estate, heirs, or designated
beneficiary, as the case may be) must deliver to the Company an executed
Exercise Agreement in the form attached hereto as Appendix I, and, if
applicable, spousal consent, and such other documents as may be required by the
Company and the Plan Administrator. If someone other than Participant exercises
this Stock Option, then such person must submit documentation reasonably
acceptable to the Company verifying that such person has the legal right to
exercise this Award under the Plan. The Award shall be deemed exercised as of
the date: (i) the Company receives (A) the fully executed Exercise Agreement,
including spousal consent if applicable and (B) payment of the aggregate
Exercise Price, and (ii) all other applicable terms and conditions of this
Agreement and the Plan are satisfied, as determined in the sole discretion of
the Plan Administrator.

 

(ii)              Limitations on Exercise. This Award must be exercised in whole
Shares and may not be exercised for less than one (1) Share.

 

(iii)            Payment. Except as otherwise permitted by the Plan
Administrator, the Exercise Price for the Shares being purchased may be paid
pursuant to the following methods:

 

(A)             by cash, wire transfer, certified check or bank draft;

 

(B)              by execution of a promissory note, to be submitted with a stock
power, endorsed in blank relating to the Shares held as collateral for such
note;

 

(C)              by “net exercise”, pursuant to which the Company withholds from
the Shares that would otherwise be issued upon exercise of an Award that number
of Shares with a Fair Market Value equal to the Exercise Price for the Award;

 

(D)             through a broker-dealer acting on behalf of Participant if (i)
the broker-dealer has received a fully and duly endorsed copy of the

 

 3

 

Award Agreement and a fully and duly endorsed notice of exercise or purchase,
along with written instructions signed by Participant requesting that the
Company deliver Shares to the broker-dealer to be held in a designated account
on behalf of Participant; (ii) adequate provision has been made with respect to
the payment of any withholding taxes due upon grant, exercise, or vesting; and
(iii) the broker-dealer and Participant have otherwise complied with applicable
securities laws;

 

(E)              through the delivery of unrestricted Shares having a Fair
Market Value equal to the Exercise Price and owned by Participant for more than
six (6) months (or such shorter or longer period of time as is necessary to
avoid a charge to earnings on the Company’s financial statements) or that
otherwise meet the conditions established by the Company to avoid adverse
accounting consequences (as determined by the Company);

 

(F)              by any combination of the foregoing or other methods authorized
by the Plan Administrator.

 

(iv)             Issuance of Shares. Upon satisfaction of the foregoing
provisions of this subsection 3.2, Participant shall become a stockholder of
record. The Company may, but is not required to, issue certificated Shares
registered in the name of Participant, which may include the appropriate legends
affixed thereto.

 

Section 4.               Consent of Spouse. If the Participant is married as of
the date of this Agreement, the Participant’s spouse shall execute and deliver
to the Company a Consent of Spouse in the form attached hereto as Appendix II,
effective on the date hereof. Notwithstanding the execution and delivery
thereof, such consent shall not be deemed to confer or convey to the spouse any
rights in the Restricted Shares that do not otherwise exist by operation of law
or the agreement of the parties. If the Participant should marry or remarry
subsequent to the date of this Agreement, the Participant shall within 60 days
thereafter obtain his or her new spouse’s acknowledgement of and consent to the
existence and binding effect of all restrictions contained in this Agreement by
such spouse’s executing and delivering a Consent of Spouse in the form
of Appendix II.

 

Section 5.               Restrictions on Transfer. The Award may not be
transferred in any manner other than by will or by the laws of descent and
distribution and, during the lifetime of Participant, only Participant (or, in
the event of Participant’s incapacity, Participant’s legal representative) may
exercise this Stock Option.

 

Section 6.               No Obligation to Employ. Nothing in the Plan or this
Agreement shall confer on Participant any right to continue in the employ of, or
other relationship with, the Company or any Affiliate, or limit in any way the
right of the Company or any Affiliate to terminate Participant’s employment or
other relationship at any time, with or without Cause.

 

Section 7.               Rights as a Stockholder. Participant shall not have any
of the rights of a stockholder as a result of the grant of this Award or the
vesting of the Stock Options. Upon

 

 4

 

exercise of vested Stock Options, Participant shall become a stockholder of
record and will have all of the rights of a stockholder of the Company with
respect to the Shares from and after the date that Shares are issued to
Participant until such time as Participant disposes of the Shares. No adjustment
shall be made for dividends or other rights for which the record date is prior
to the date on which the SARs are exercised.

 

Section 8.               Compliance with Laws and Regulations. The exercise of a
Stock Option and the issuance and transfer of Shares shall be subject to
compliance by the Company and Participant with all applicable requirements of
federal and state securities laws and with all applicable requirements of any
stock exchange on which the Company’s Common Stock may be listed at the time of
such issuance or transfer.

 

Section 9.               Tax Consequences. Set forth below is a brief summary as
of the effective date of the Plan of some of the federal and state tax
consequences upon exercise of a Stock Option and disposition of the Shares. THIS
SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT
TO CHANGE. PARTICIPANT SHOULD CONSULT A TAX ADVISOR.

 

9.1              Grant of Award. There will be no regular federal or state
income tax liability upon the grant of the Award.

 

9.2              Vesting of Award. There will be no regular federal or state
income tax liability upon vesting of the Award. However, there may be federal
and state employment taxes due upon vesting of the Award.

 

9.3              Exercise of Stock Option. There will be no regular federal or
state income tax liability upon the exercise of the Stock Option, although the
excess, if any, of the Fair Market Value of the Shares on the exercise date over
the Exercise Price will be treated as a tax preference item for federal
alternative minimum tax purposes and may subject the Participant to the
alternative minimum tax in the year of exercise.

 

9.4              Disposition of Shares. If the Shares are held for more than one
(1) year after the date of the transfer of the Shares pursuant to the exercise
of a Stock Option and more than two (2) years after the Award Date, any gain
realized on disposition of the Shares will be treated as long-term capital gain
for federal and state income tax purposes. If Shares purchased hereunder are
disposed of within the applicable one (1) year or (2) year periods, any gain
realized on such disposition will be treated as compensation income (taxable at
ordinary income rates) to the extent of the excess, if any, of the Fair Market
Value of the Shares on the exercise date over the Exercise Price.

 

9.5              Tax Liability and Withholding. Notwithstanding any action the
Company takes with respect to any or all income tax, social security, payroll
tax, or other tax-related withholding (“Tax-Related Items”), the ultimate
liability for all Tax-Related Items is and remains the Participant’s
responsibility and the Company (i) makes no representation or undertakings
regarding the treatment of any Tax-Related Items in connection with the grant,
vesting, or exercise of the Stock Options under this Award or the subsequent
sale of any Shares acquired upon exercise of a Stock Option; and (ii) does

 

 5

 

not commit to structure this Award to reduce or eliminate the Participant’s
liability for Tax-Related Items.

 

9.6              Non-Qualification of Stock Options. To the extent the Stock
Options granted under this Award do not qualify as Incentive Stock Option
(whether because of its provisions, the failure of the shareholders of the
Company to authorize the issuance of Incentive Stock Options, the time or manner
of its exercise or otherwise), such Stock Options, or the portion thereof which
do not qualify as Incentive Stock Options, shall be deemed to constitute
Non-Qualified Stock Options under the Plan, and shall be subject to tax
treatment applicable to such types of Awards.

 

Section 10.           Notices. Any notice required to be given or delivered to
the Plan Administrator or the Company under the terms of this Agreement shall be
in writing (including a writing delivered by facsimile transmission or
electronic mail) and addressed to the Plan Administrator at the principal
corporate office of the Company. Any notice required to be given or delivered to
Participant shall be in writing (including a writing delivered by facsimile
transmission or electronic mail) and addressed to Participant at the address
indicated above or to such other address as such party may designate in writing
from time to time to the Plan Administrator. All notices shall be deemed to have
been given or delivered upon: (a) personal delivery; (b) five (5) days after
deposit in the United States mail by certified or registered mail (return
receipt requested); (c) one (1) business day after deposit with any return
receipt express courier (prepaid); or (d) when receipt is acknowledged after
transmission by facsimile or electronic mail.

 

Section 11.           Interpretation. Any dispute regarding the interpretation
of this Agreement shall be resolved by the Plan Administrator, which decision
shall be final and binding on the Company and Participant. In the event of an
ambiguity, the Plan Administrator shall, to the extent necessary, interpret this
Agreement in a manner that is intended to ensure that the Award is exempt from
or compliant with Code Section 409A.

 

Section 12.           Successors and Assigns. The Company may assign any of its
rights under this Agreement. This Agreement shall be binding upon and inure to
the benefit of the successors and assigns of the Company. Subject to applicable
restrictions on transfer, this Agreement shall be binding upon Participant and
Participant’s heirs, executors, administrators, legal representatives and
designated beneficiary.

 

Section 13.           Governing Law. To the extent not otherwise preempted by
federal law, the validity, construction and effect of this Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
without giving effect to its conflict of law principles.

 

Section 14.           Choice of Forum. Participant hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the state courts of Delaware (and if jurisdiction in the state
courts of Delaware shall be unavailable, the Federal courts of the United States
of America sitting in the state of Delaware), and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this Exercise
Agreement, the Shares issued in connection herewith or for recognition or
enforcement of any judgment relating

 

 6

 

thereto, and Participant hereby (i) agrees not commence any such action or
proceeding except in the state courts of Delaware (and if jurisdiction in the
state courts of Delaware shall be unavailable, the Federal courts of the United
States of America sitting in the state of Delaware), (ii) agrees that any claim
in respect of any such action or proceeding may be heard and determined in the
state courts of Delaware (and if jurisdiction in the state courts of Delaware
shall be unavailable, the Federal courts of the United States of America sitting
in the state of Delaware), and any appellate court from any thereof, (iii)
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any such
action or proceeding in the state courts of Delaware (and if jurisdiction in the
state courts of Delaware shall be unavailable, the Federal courts of the United
States of America sitting in the state of Delaware), and (iv) waives, to the
fullest extent it may legally and effectively do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding in the state
courts of Delaware (and if jurisdiction in the state courts of Delaware shall be
unavailable, the Federal courts of the United States of America sitting in the
state of Delaware).

 

Section 15.           Waiver of Jury Trial. EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY
ACTION, SUIT OR PROCEEDING RELATING TO A DISPUTE ARISING OUT OF OR RELATING TO
THIS EXERCISE AGREEMENT AND FOR ANY COUNTERCLAIM WITH RESPECT THERETO.

 

Section 16.           Amendment of Award. The Plan Administrator may amend,
modify or terminate this Agreement at any time prior to payment or exercise in
any manner not inconsistent with the terms of this Plan; provided, however, that
Participant’s rights under this Award shall not be impaired by such amendment
unless (i) Participant consents in writing or (ii) the Plan Administrator
determines that the amendment is required to ensure that the Award is exempt
from or compliant with Code Section 409A.

 

Section 17.           Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument. Counterpart signature
pages to this Agreement transmitted by facsimile transmission, by electronic
mail in portable document format (.pdf), or by any other electronic means
intended to preserve the original graphic and pictorial appearance of a
document, will have the same effect as physical delivery of the paper document
bearing an original signature.

 

Section 18.           Discretionary Nature of Plan. The grant of this Award does
not create any contractual right or other right to receive any Awards in the
future. Future Awards, if any, will be at the sole discretion of the Plan
Administrator. Any amendment, modification, or termination of the Plan shall not
constitute a change or impairment of the terms and conditions of the
Participant’s employment or other service relationship with the Company (or any
Subsidiary or Affiliate).

 

Section 19.           Severability. If any provision of this Agreement is
determined by a court of law to be illegal or unenforceable, then such provision
will be enforced to the maximum extent possible and the other provisions will
remain fully effective and enforceable.

 

 7

 

Section 20.           Further Instruments. The parties agree to execute such
further instruments and to take such further action as may be reasonably
necessary to carry out the purposes and intent of this Award Agreement.

 

Section 21.           Headings. The captions and headings of this Agreement are
included for ease of reference only and will be disregarded in interpreting or
construing this Agreement.

 

Section 22.           Gender and Number. In construing this Agreement, any
masculine terminology herein shall also include the feminine, and the definition
of any term herein in the singular shall also include the plural, except when
otherwise indicated by the context.

 

Section 23.           Entire Agreement. The Plan is incorporated herein by
reference. This Agreement and the Plan constitute the entire agreement of the
parties and supersede all prior undertakings and agreements with respect to the
subject matter hereof. If any inconsistency should exist between the
nondiscretionary terms and conditions of this Agreement and the Plan, the Plan
shall govern and control.

 

Section 24.           Acceptance. Participant hereby acknowledges that he has
read and understands the terms and provisions of this Agreement, and accepts the
Award subject to all the terms and conditions of the Plan and this Agreement.
Participant has had an opportunity to obtain the advice of legal counsel prior
to executing this Agreement. Participant acknowledges that there may be adverse
tax consequences upon exercise of this Award and disposition of the Shares, and
that Participant should consult a tax advisor prior to such exercise or
disposition. Participant attests that he is relying solely on such advisors and
not on any statements or representations of the Plan Administrator, the Company,
or any Affiliate, or any agents thereof. Further, Participant hereby
acknowledges and understands that he (and not the Company) shall be solely
responsible for his tax liability that may arise as a result of receiving this
Award Agreement.

 

 8

 

IN WITNESS WHEREOF, the Company and Participant have caused this Agreement to be
executed in duplicate, effective as of the Award Date.

 



  BIO-PATH HOLDINGS, INC.               By:                             (Please
print name)               (Please print title)         PARTICIPANT              
      (Signature)               (Please print name)

 

  Address:             Facsimile:                   E-mail:  

 

 9

 

 

APPENDIX I

  

BIO-PATH HOLDINGS, INC.

2017 STOCK INCENTIVE PLAN

 

INCENTIVE STOCK OPTION EXERCISE AGREEMENT

 

This Incentive Stock Option Exercise Agreement (the “Exercise Agreement”) is
made and entered into as of _____________________ (the “Effective Date”) by and
between Bio-Path Holdings, Inc., a Delaware corporation (the “Company”), and the
individual named below (the “Participant”) pursuant to the Bio-Path Holdings,
Inc., 2017 Stock Incentive Plan (the “Plan”). Capitalized terms not defined
herein shall have the meanings ascribed to them in the Plan or this Award
Agreement.

 



Participant:      

 

Social Security Number:      

 

Address:                  

 

Email:      

 

Telephone Number:      

 

Fax Number:      

 

Total Shares to be Purchased: [_______________]

 

Per Share Exercise Price: [__________________]

 

Aggregate Exercise Price: [__________________]

 

Award Date: [_____________________________]

 

Expiration Date: [__________________________]

 

 

1.       Exercise of Stock Options.

 

1.1       Exercise. Pursuant to the exercise of those certain stock options (the
“Stock Options”) granted to Participant under the Plan and the applicable Award
Agreement and subject to the terms and conditions of this Exercise Agreement,
Participant hereby purchases from the Company, and the Company hereby sells to
Participant, the Total Shares to be Purchased set forth above (the “Shares”) for
the Aggregate Exercise Price set forth above.

 



 10

 

 

1.2       Payment. Participant hereby delivers payment of the Exercise Price in
a form permitted under the applicable Award Agreement and the terms of the Plan,
in the amount of $_________________, receipt of which is acknowledged by the
Company.

 

2.       Delivery.

 

2.1       Deliveries by Participant. Participant hereby delivers to the Plan
Administrator (a) this Exercise Agreement, executed by the Participant, (b) the
Exercise Price for the purchase of the Total Shares set forth above and payment
or other provision for any applicable tax obligations in the form of a check or
other method permitted under the applicable Award Agreement and the terms of the
Plan, and (c) such other documents as required by the Company or Plan
Administrator.

 

2.2       Shares Issued. Upon receipt of the items described in Section 2.1, the
Company shall evidence the issuance of the Shares to the Participant. If the
Company desires to evidence these Shares by means of certificated shares, the
Company shall issue a certificate in the name of Participant for the number of
Shares purchased upon exercise of the Stock Option in accordance with this
Exercise Agreement.

 

3.       Rights as a Stockholder. Upon becoming a stockholder of record,
Participant will have all of the rights of a stockholder of the Company with
respect to the Shares from and after the date that Shares are issued to
Participant until such time as Participant disposes of the Shares.

 

4.       Compliance with Laws and Regulations. The issuance and transfer of the
Shares will be subject to, and conditioned upon compliance by the Company and
the Participant with, all applicable federal, state and local laws and
regulations and all applicable requirements of any stock exchange or automated
quotation system on which the Shares may be listed or quoted at the time of such
issuance or transfer.

 

5.       Tax Consequences. Set forth below is a brief summary as of the
effective date of the Plan of some of the federal and state tax consequences of
exercise of a Stock Option and disposition of the Shares. THIS SUMMARY IS
NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE.
RECIPIENT SHOULD CONSULT A TAX ADVISOR BEFORE EXERCISING A STOCK OPTION OR
DISPOSING OF THE SHARES.

 

5.1       Exercise of Stock Option. There will be no regular federal or state
income tax liability upon the exercise of the Stock Option, although the excess,
if any, of the Fair Market Value of the Shares on the exercise date over the
Exercise Price will be treated as a tax preference item for federal alternative
minimum tax purposes and may subject the Participant to the alternative minimum
tax in the year of exercise.

 

5.2       Disposition of Shares. If the Shares are held for more than one (1)
year after the date of the transfer of the Shares pursuant to the exercise of a
Stock Option and more than two (2) years after the Award Date, any gain realized
on disposition of the Shares will be treated as long-term capital gain for
federal and state income tax purposes. If Shares purchased hereunder are
disposed of within the applicable one (1) year or (2) year periods, any gain
realized on such disposition will be treated as compensation income (taxable at
ordinary income rates) to the extent of the excess, if any, of the Fair Market
Value of the Shares on the exercise date over the Exercise Price.

 



 11

 

 

5.3       Tax Liability and Withholding. Notwithstanding any action the Company
takes with respect to any or all income tax, social security, payroll tax, or
other tax-related withholding (“Tax-Related Items”), the ultimate liability for
all Tax-Related Items is and remains the Participant’s responsibility and the
Company (a) makes no representation or undertakings regarding the treatment of
any Tax-Related Items in connection with the grant, vesting, or exercise of this
Stock Option or the subsequent sale of any Shares acquired upon exercise of this
Stock Option; and (b) does not commit to structure this Stock Option to reduce
or eliminate the Participant’s liability for Tax-Related Items.

 

5.4       Non-Qualification of Stock Options. To the extent this Stock Option
does not qualify as an Incentive Stock Option (whether because of its
provisions, the failure of the shareholders of the Company to authorize the
issuance of Incentive Stock Options, the time or manner of its exercise or
otherwise), such Stock Option, or the portion thereof which does not qualify as
an Incentive Stock Option, shall be deemed to constitute a Non-Qualified Stock
Option under the Plan, and shall be subject to tax treatment applicable to such
types of Awards.

 

6.       Notices. Any notice required to be given or delivered to the Plan
Administrator or the Company under the terms of this Exercise Agreement shall be
in writing (including a writing delivered by facsimile transmission or
electronic mail) and addressed to the Plan Administrator at the principal
corporate office of the Company. Any notice required to be given or delivered to
Participant shall be in writing (including a writing delivered by facsimile
transmission or electronic mail) and addressed to Participant at the address
indicated above or to such other address as such party may designate in writing
from time to time to the Plan Administrator. All notices shall be deemed to have
been given or delivered upon: (a) personal delivery; (b) five (5) days after
deposit in the United States mail by certified or registered mail (return
receipt requested); (c) one (1) business day after deposit with any return
receipt express courier (prepaid); or (d) when receipt is acknowledged after
transmission by facsimile or electronic mail.

 

7.       Interpretation. Any dispute regarding the interpretation of this
Exercise Agreement shall be resolved by the Plan Administrator, which decision
shall be final and binding on the Company and Participant.

 

8.       Successors and Assigns. The Company may assign any of its rights under
this Exercise Agreement. This Exercise Agreement shall be binding upon and inure
to the benefit of the successors and assigns of the Company. Subject to
applicable restrictions on transfer, this Exercise Agreement shall be binding
upon Participant and Participant’s heirs, executors, administrators, legal
representatives and designated beneficiary.

 

9.       Governing Law. TO THE EXTENT NOT OTHERWISE PREEMPTED BY FEDERAL LAW,
THE VALIDITY, CONSTRUCTION AND EFFECT OF THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING
EFFECT TO ITS CONFLICT OF LAW PRINCIPLES.

 



 12

 

 

10.       Choice of Forum. Participant hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the state
courts of Delaware (and if jurisdiction in the state courts of Delaware shall be
unavailable, the Federal courts of the United States of America sitting in the
state of Delaware), and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Exercise Agreement, the Shares
issued in connection herewith or for recognition or enforcement of any judgment
relating thereto, and Participant hereby (i) agrees not commence any such action
or proceeding except in the state courts of Delaware (and if jurisdiction in the
state courts of Delaware shall be unavailable, the Federal courts of the United
States of America sitting in the state of Delaware), (ii) agrees that any claim
in respect of any such action or proceeding may be heard and determined in the
state courts of Delaware (and if jurisdiction in the state courts of Delaware
shall be unavailable, the Federal courts of the United States of America sitting
in the state of Delaware), and any appellate court from any thereof, (iii)
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any such
action or proceeding in the state courts of Delaware (and if jurisdiction in the
state courts of Delaware shall be unavailable, the Federal courts of the United
States of America sitting in the state of Delaware), and (iv) waives, to the
fullest extent it may legally and effectively do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding in the state
courts of Delaware (and if jurisdiction in the state courts of Delaware shall be
unavailable, the Federal courts of the United States of America sitting in the
state of Delaware).

 

11.       Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR
PROCEEDING RELATING TO A DISPUTE ARISING OUT OF OR RELATING TO THIS EXERCISE
AGREEMENT AND FOR ANY COUNTERCLAIM WITH RESPECT THERETO.

 

12.       Counterparts. This Exercise Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument. Counterpart signature pages to this
Agreement transmitted by facsimile transmission, by electronic mail in portable
document format (.pdf), or by any other electronic means intended to preserve
the original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.

 

13.       Severability. If any provision of this Exercise Agreement is
determined by a court of law to be illegal or unenforceable, then such provision
will be enforced to the maximum extent possible and the other provisions will
remain fully effective and enforceable.

 

14.       Further Instruments. The parties agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this Award Agreement.

 



 13

 

 

15.       Headings. The captions and headings of this Exercise Agreement are
included for ease of reference only and will be disregarded in interpreting or
construing this Exercise Agreement.

 

16.       Gender and Number. In construing this Exercise Agreement, any
masculine terminology herein shall also include the feminine, and the definition
of any term herein in the singular shall also include the plural, except when
otherwise indicated by the context.

 

17.       Entire Agreement. The Plan is incorporated herein by reference. This
Exercise Agreement, the Award Agreement, and the Plan constitute the entire
agreement of the parties and supersede all prior undertakings and agreements
with respect to the subject matter hereof. If any inconsistency should exist
between the nondiscretionary terms and conditions of this Exercise Agreement and
the Plan, the Plan shall govern and control.

 

IN WITNESS WHEREOF, the Company and the Participant have caused this Exercise
Agreement to be executed in duplicate as of the Effective Date first above
written.

 



  BIO-PATH HOLDINGS, INC.             By:                 (Please print name)  
          (Please print title)               PARTICIPANT                    
(Signature)             (Please print name)



  

 14

 

 

APPENDIX II

 

CONSENT OF SPOUSE TO AWARD AGREEMENT

 

I, ______________________, the spouse of Participant (as defined in the Bio-Path
Holdings, Inc. 2017 Stock Incentive Plan Award Agreement to which this consent
is attached), have read, understand, and hereby approve all the terms and
conditions of (a) such Award Agreement to which this consent is attached and (b)
the Plan (as defined therein).

 

I hereby agree to be irrevocably bound by all the terms and conditions of
Bio-Path Holdings, Inc. 2017 Stock Incentive Plan Award Agreement and the Plan
and further agree that any community property interest I may have in the Award
or any Common Stock that is ultimately held by Participant will be similarly
bound by the Bio-Path Holdings, Inc. 2017 Stock Incentive Plan Award Agreement
and the Plan.

 

I hereby appoint Participant, with unrestricted power of substitution and
resubstitution, as my attorney-in-fact, to act in my name, place, and stead with
respect to any amendment of the Bio-Path Holdings, Inc. 2017 Stock Incentive
Plan Award Agreement or the Plan or the exercise of any rights or satisfaction
of any obligations thereunder. This grant of power of attorney is irrevocable,
shall not be affected by my subsequent death, disability or incapacity, is
binding upon each of my legatees, heirs, personal representatives and
administrators and is coupled with an interest.

 



Dated: ___________ ___, _____             Signature:  

 

 15

 